DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 16/912,813 filed on November 19, 2021.  Claims 1 to 6, and 8 to 20 are currently pending with the application.
	
Claim Objections
Claims 1, 6, 10 to 15, 17, and 20 are objected to because of the following informalities:  
Claim 1 recites the element the “plurality of preference data” in lines 3 and 10, and the “preference data” in lines 3 and 5.  For purposes of clarity, Examiner suggests to maintain consistency in the terminology throughout the claims, by modifying the language in lines 3 and 5 to read “plurality of preference data”.  Same rationale applies to claims 6, 10, 11, and 14.
Claim 1 recites “the plurality of preference data, vehicle data, and the user data related to the age or gender of the user” in line 10.  For purposes of clarity, it should read “the plurality of preference data, the vehicle data, and the user data indicating information related to the age or gender of the user”.
Claim 11 recites “the plurality of preference data, vehicle data, and usage data” in line 4 at page 4.  For purposes of clarity, it should read “the plurality of preference data, the vehicle data, and the usage data”.
computer-implemented method of claim 11”.  
Claim 14 recites “the plurality of preference data and usage data” in line 10.  For purposes of clarity, it should read “the plurality of preference data and the usage data”.
Claim 15 recites “a GPS navigation dataset” line 2.  It is suggested to spell out the first mention of the acronym “GPS”, for purposes of clarity.
Claim 17 reads “wherein the step further includes”, in line 1, which appears to contain a typographical error, and that should read “wherein the method further includes”.   
Claim 20 reads “wherein a synthetic dataset includes”, in line 1, which appears to contain a typographical error, and that should read “wherein the synthetic dataset includes”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 6, and 8 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 11, and 14 recite the limitations utilizing a plurality data to generate one or more user profiles, and evaluating the recommendation system.
The limitation of “utilizing”, which specifically reads “utilizing the plurality of preference data, vehicle data, and the user data related to the age or gender of the user to generate one or more user profiles associated with the in-vehicle infotainment system” in claim 1, “utilizing the plurality of 
See MPEP 2106.05(g)).  The limitation “outputting a synthetic dataset to be utilized in a recommendation system of the in-vehicle infotainment system utilizing the one or more user profiles, wherein the synthetic dataset is associated with the one or more user profiles”, represents an extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data. (See MPEP 2106.05(g)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “utilizing a machine learning model to generate one or more user profiles”, which is equivalent to merely saying “apply it”, and amounts to no more than mere instructions to implement the abstract idea on a computer. Mere instructions to apply an exception using a generic computer does not amount to significantly more.  Same rationale applies to claim 17, since it also recites limitations equivalent to merely saying “apply it”. 
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the synthetic dataset is further analyzed by a plurality of validators in response to the synthetic data set being output”, which further elaborates on the abstract idea, since analyzing of information is a mental process, and therefore, does not meaningfully limits the claim. Same rationale applies to claims 15 and 18, since they also recite limitations that further elaborate on the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the 
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “outputting an option to provide feedback in response to the outputting of the synthetic dataset utilized in the recommendation system”, which amounts to data-presentation steps, and which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The data-presentation elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)), and therefore, does not amount to significantly more than the abstract idea. Same rationale applies to claim 19, since the limitations it recites are also directed to data-presentation steps.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the preference data includes routing preference data received from a remote server not connected to the in-vehicle infotainment system”, which further elaborates on the abstract idea by specifying data types or information that will be used to generate the profiles, and therefore, does not amount to significantly more.  
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the plurality of preference data is received from a remote server not connected to the in-vehicle See MPEP 2106.05(g)). The data-gathering elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)), therefore, do not amount to significantly more than the abstract idea.
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “receiving information related to a model or make of a vehicle utilizing the in-vehicle infotainment system and utilizing the plurality of preference data and the information related to the model or make of the vehicle to generate one or more user profiles associated with the in-vehicle infotainment system”, where the “utilizing” limitation further elaborates on the abstract idea by specifying that the preference data and the vehicle information is utilized in the profile generation, and where the “receiving” limitation amounts to data gathering steps, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)). The data gathering elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Mm., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). These limitations do not amount to significantly more than the abstract idea.
Claim 10 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the synthetic dataset is associated with the preference data and the information related to the age or gender of the user”, which further elaborates on the abstract idea, by further specifying data types or information used to perform the evaluation, and therefore, does not amount to significantly more than the abstract idea.  Same rationale applies to claims 13 and 20, since they recite similar limitations.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Claims 1 to 6, and 8 to 20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1 to 6, and 8 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sobhany (U.S. Publication No. 2020/0238933), and further in view of Murphy et al. (U.S. Publication No. 2021/0235141) hereinafter Murphy.
	As to claim 1:
	Sobhany discloses:
	A method for generating synthetic in-vehicle infotainment data, comprising: 
receiving a plurality of preference data, wherein the preference data is associated with a plurality of domains that are associated with respective applications in an in-vehicle infotainment system [Paragraph 0049 teaches the vehicle experience system can obtain data from remote storage devices over a wireless network, therefore, receiving data from a remote server not connected to the system; Paragraph 0050 teaches obtaining data from external data sources, including traffic conditions, weather conditions, user drive style, etc.; Paragraph 0070 teaches infotainment system in a vehicle; Paragraph 0124 teaches retrieving user characteristic information from third-party sources; Paragraph 0130 teaches a profile type in the series of profile types can include a set of common characteristics that is common to a plurality of users, including routing preference data, navigation data, interactions with business-related features of the vehicle (e.g., identifying meetings on a synchronized calendar, identifying routes), etc., therefore data associated with a plurality of domains that are associated with respective applications in an in-vehicle infotainment system], wherein the preference data includes information pertaining to music, video, or navigation preferences [Paragraph 0070 teaches vehicle data logger that stores data read from the car, including data related to favorite addresses for a navigation system, etc., therefore, including navigation preferences]; 
receiving user data of a user of the in-vehicle infotainment systems [Paragraph 0057 teaches generating and managing profiles for users of the vehicle, such as a driver; Paragraph 0098 teaches acquiring various user characteristic information that relates to a particular user; Paragraph 0106 teaches acquiring a stream of user characteristic data], 
utilizing the plurality of preference data and the user data to generate one or more user profiles associated with the in-vehicle infotainment system [Paragraph 0057 teaches generating and maintaining unique profiles for the users of a vehicle; Paragraph 0107 teaches comparing user characteristic data with the series of predetermined profile types to determine or generate a profile type containing features corresponding to the user characteristic data; Paragraph 0110 teaches personalizing a user-specific profile model to include determined features, therefore, using the preference data and the user related data to generate a user-specific profile; Paragraph 0133 teaches a user profile can be based on both, user characteristic information and the series of profile types].
Sobhany does not appear to expressly disclose user data indicating information related to the age or gender of the user and vehicle data including information pertaining to a vehicle make, model, or year, utilizing the preference data, vehicle data, and the user data related to the age or gender of the user to generate one or more user profiles; and outputting a synthetic dataset to be utilized in a recommendation system of the in-vehicle infotainment system utilizing the one or more user profiles, wherein the synthetic dataset is associated with the one or more user profiles and evaluating the recommendation system of the in-vehicle infotainment system.
Murphy discloses:
user data indicating information related to the age or gender of the user [Paragraph 0024 teaches monitoring users demographic data, e.g., race, age, income, education level, gender, etc.; Paragraph 0032 teaches collecting and processing media monitoring data, and factors such as  and vehicle data including information pertaining to a vehicle make, model, or year [Paragraph 0019 teaches collecting telemetry data; Paragraph 0020 teaches telemetry data may include type of vehicle, brand and/or model of vehicle, age of vehicle, etc.; Paragraph 0052 teaches using information corresponding to the make and model of the vehicle];
utilizing the preference data, vehicle data, and the user data related to the age or gender of the user to generate one or more user profiles [Paragraph 0020 teaches telemetry data may include media data, e.g., radio station, video information, volume of audio and video content, vehicle information, driving features and modes, hence, including preference data; Paragraph 0024 teaches associating demographics with telemetry data, by monitoring users, their media activity, and demographics; Paragraph 0028 teaches associating telemetry data with demographics data from panelists to develop a model, where the profile is represented by the linked panelist-telemetry data, therefore, using the preference data, vehicle data, and user data including age and gender, to generate a user profile; Paragraph 0051 teaches storing the panelist-telemetry-reference link in the monitor database, representing the profile; Paragraph 0061 teaches receiving a subset of panelist data linked to telemetry data and reference data corresponding to a vehicle, and using it to train a neural network]; and 
outputting a synthetic dataset to be utilized in a recommendation system of the in-vehicle infotainment system utilizing the one or more user profiles [Paragraph 0030 teaches applying obtained telemetry data with unknown demographics to the trained model to estimate demographics for driver and passengers of the vehicle, and generating targeted media and/or advertisements to be presented via the infotainment system based on the estimated demographics and the telemetry data, in other words, the synthetic dataset is represented by the data utilized in the recommendation system, which includes the artificially manufactured estimated demographics using , wherein the synthetic dataset is associated with the one or more user profiles and evaluating the recommendation system of the in-vehicle infotainment system [Paragraph 0029 teaches after generating panelist-telemetry data, developing a model to predict demographic information, where the generated demographic output can be compared to the known demographic output to determine accuracy, by comparing the accuracy to a threshold, therefore, the synthetic dataset, as represented by the generated demographic information, is associated with the profile (generated panelist-telemetry data), and associated with evaluating the system; Paragraph 0030 teaches utilizing the generated demographics to generate targeted media and advertisements, therefore, recommendations; Paragraph 0052 teaches using the linked panelist-telemetry-reference link to train the neural network model to generate estimated demographics of occupants, and further testing the accuracy of the system until the accuracy satisfies a threshold, in other words the synthetic dataset as represented by the data including the estimated demographics is associated with the profiles (linked panelist-telemetry-reference data), and evaluating the system].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by incorporating user data indicating information related to the age or gender of the user and vehicle data including information pertaining to a vehicle make, model, or year, utilizing the preference data, vehicle data, and the user data related to the age or gender of the user to generate one or more user profiles; and outputting a synthetic dataset to be utilized in a 

	As to claim 2:
	Sobhany discloses:
	utilizing a machine learning model to generate one or more user profiles [Paragraph 0067 teaches machine learning adaptation module continuously learns about the user of the vehicle to improve the models applied by the personalized data processing module to generate the user profiles; Paragraph 0136 teaches generating a profile model indicative of user interests that can be used in user-specific information generation, by applying a model including classifiers, neural networks, machine learning, or other statistical models].

As to claim 3:
	Sobhany as modified by Murphy discloses:
the synthetic dataset is further analyzed by a plurality of validators in response to the synthetic data set being output [Murphy - Paragraph 0060 teaches neural network generated data, including the demographics estimates, is validated before it is provided to another process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by further analyzing the synthetic dataset by a plurality of validators in response to the synthetic data set being output, as taught by Murphy [Paragraph 0060], because both applications are directed to analysis and tailoring of media to be provided to in-vehicle occupants; by validating the generated data, relevancy and accuracy of the results is improved (See Murphy Para [0053]).

As to claim 4:
	Sobhany discloses:
the plurality of domains includes a navigation domain, music domain, radio domain, movie domain, or restaurant domain [Paragraph 0133 teaches profile types characteristic information features can include driving tendencies, location information, biometric information, etc.; Paragraph 0167 teaches output actions can include routing the destination to the vehicle to a new restaurant; Paragraph 0186 teaches generating recommendations including restaurant, coffee shop, gym, as a stop; Paragraph 0213 teaches output actions can include providing video content to the user].

As to claim 5:
	Sobhany as modified by Murphy discloses:
outputting an option to provide feedback in response to the outputting of the synthetic dataset utilized in the recommendation system [Murphy - Paragraph 0060 teaches during operation, neural network classifications can be confirmed or denied, by an expert user, etc., where demographic estimates can be provided based on telemetry data and reference data, therefore, providing an option to confirm or deny the generated dataset; Paragraph 0053 teaches connections can change based on feedback, where, by changing the connections, an output of the neural network can be improved, where the output is the demographics determination].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by further outputting an option to provide feedback in response to the outputting of the synthetic dataset utilized in the recommendation system, as taught by Murphy [Paragraph 0060, 0053], because both applications are directed to analysis and tailoring of media to be provided to in-vehicle occupants; obtaining feedback about the generated data enables the improvement and optimization of the data generation model in order to produce more accurate results (See Murphy Para [0053]).

As to claim 6:
	Sobhany discloses:
the preference data includes routing preference data received from a remote server not connected to the in-vehicle infotainment system [Paragraph 0049 teaches the vehicle experience system can obtain data from remote storage devices over a wireless network, therefore, receiving data from a remote server not connected to the system; Paragraph 0050 teaches obtaining data from external data sources, including traffic conditions, weather conditions, user drive style, etc.; Paragraph 0099 teaches series of predetermined driving profiles, that include driving tendencies .

As to claim 8:
	Sobhany discloses:
the plurality of preference data is received from a remote server not connected to the in-vehicle infotainment system [Paragraph 0049 teaches the vehicle experience system can obtain data from remote storage devices over a wireless network, therefore, receiving data from a remote server not connected to the system; Paragraph 0050 teaches obtaining data from external data sources, including traffic conditions, weather conditions, user drive style, etc.].

As to claim 9:
	Sobhany discloses:
receiving information related to a vehicle utilizing the in-vehicle infotainment system [Paragraph 0155 teaches input information can include destination on an infotainment system and a set of default vehicle interior settings] and 
utilizing the plurality of preference data and the information related to the vehicle to generate one or more user profiles associated with the in-vehicle infotainment system [Paragraph 0057 teaches generating and maintaining unique profiles for the users of a vehicle; Paragraph 0107 teaches comparing user characteristic data with the series of predetermined profile types to determine or generate a profile type containing features corresponding to the user characteristic data; Paragraph 0110 teaches personalizing a user-specific profile model to include determined features, therefore, using the preference data and the vehicle related data to generate a .
Sobhany does not appear to expressly disclose information related to a model or make of a vehicle; utilizing the preference data and the information related to a model or make of a vehicle to generate user profiles.
	Murhpy discloses:
information related to a model or make of a vehicle [Paragraph 0020 teaches telemetry data includes brand and model of vehicle, age of vehicle, etc.; Paragraph 0052 teaches using information corresponding to the make and model of the vehicle; Paragraph 0061 teaches utilizing make and or model of the vehicle];
utilizing the preference data and the information related to a model or make of a vehicle to generate user profiles [Paragraph 0020 teaches telemetry data may include media data, e.g., radio station, video information, volume of audio and video content, vehicle information, driving features and modes, hence, including preference data; Paragraph 0024 teaches associating demographics with telemetry data, by monitoring users, their media activity, and demographics; Paragraph 0028 teaches associating telemetry data with demographics data from panelists to develop a model, where the profile is represented by the linked panelist-telemetry data, therefore, using the preference data, vehicle data, and user data including age and gender, to generate a user profile; Paragraph 0051 teaches storing the panelist-telemetry-reference link in the monitor database, representing the profile; Paragraph 0061 teaches receiving a subset of panelist data linked to telemetry data and reference data corresponding to a vehicle, and using it to train a neural network]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by information related to a model or make of a vehicle, and utilizing the 

As to claim 10:
	Sobhany as modified by Murphy discloses:
the synthetic dataset is associated with the preference data and the information related to the age or gender of the user [Paragraph 0028 teaches linking telemetry data with demographics data from panelists, where the linked telemetry-panelist data is used to develop a model for demographics estimation, the telemetry data includes the user preferences, and the demographics include the age and gender, therefore, the synthetic dataset is associated with preference and demographic data of the users; Paragraph 0030 teaches estimating demographics for driver and passengers of the vehicle, where the synthetic dataset is represented by the estimated demographics].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by incorporating synthetic dataset associated with the preference data and the information related to the age or gender of the user, as taught by Murphy [Paragraph 0028, 0030], because both applications are directed to analysis and tailoring of media to be provided to in-vehicle occupants; by incorporating age or gender in the features of users used to generate personalized 

As to claim 11:
Sobhany discloses:
	A computer-implemented method of generating a dataset for an in-vehicle infotainment system, comprising:
receiving usage data associated with an in-vehicle infotainment system [Paragraph 0098 teaches acquiring various user characteristic information including biometric information, previous feedback information, preferred vehicle settings for the user, etc.; Paragraph 0106 teaches acquiring user characteristics including modifications to settings of the vehicle, a destination requested by the user at a specific time, etc., therefore, usage data associated with the infotainment system];
receiving a plurality of preference data, wherein the preference data is associated with a plurality of domains [Paragraph 0049 teaches the vehicle experience system can obtain data from remote storage devices over a wireless network, therefore, receiving data from a remote server not connected to the system; Paragraph 0050 teaches obtaining data from external data sources, including traffic conditions, weather conditions, user drive style, etc.; Paragraph 0070 teaches infotainment system in a vehicle; Paragraph 0124 teaches retrieving user characteristic information from third-party sources; Paragraph 0130 teaches a profile type in the series of profile types can include a set of common characteristics that is common to a plurality of users, including routing preference data, navigation data, interactions with business-related features of the vehicle (e.g.,  and wherein the preference data includes information pertaining to music, video, or navigation preferences [Paragraph 0070 teaches vehicle data logger that stores data read from the car, including data related to favorite addresses for a navigation system, etc., therefore, including navigation preferences]; 
utilizing the plurality of preference data and usage data to generate one or more user profiles associated with the in-vehicle infotainment system [Paragraph 0057 teaches generating and maintaining unique profiles for the users of a vehicle; Paragraph 0107 teaches comparing user characteristic data with the series of predetermined profile types to determine or generate a profile type containing features corresponding to the user characteristic data; Paragraph 0110 teaches personalizing a user-specific profile model to include determined features, therefore, using the preference data and the user related data to generate a user-specific profile; Paragraph 0133 teaches a user profile can be based on both, user characteristic information and the series of profile types]. 
Sobhany does not appear to expressly disclose receiving vehicle data indicating information related to a model or make of a vehicle utilizing the in-vehicle infotainment system; utilizing the preference data, vehicle data, and usage data to generate one or more user profiles; and outputting a synthetic dataset to be utilized in a recommendation system of the in-vehicle infotainment system utilizing the one or more user profiles and evaluating the recommendation system of the in-vehicle infotainment system.
Murphy discloses:
receiving vehicle data indicating information related to a model or make of a vehicle utilizing the in-vehicle infotainment system [Paragraph 0019 teaches collecting telemetry data; Paragraph 0020 teaches telemetry data may include type of vehicle, brand and/or model of vehicle, ;
utilizing the preference data, vehicle data, and the usage data to generate one or more user profiles [Paragraph 0020 teaches telemetry data may include media data, e.g., radio station, video information, volume of audio and video content, vehicle information, driving features and modes, hence, including preference data; Paragraph 0024 teaches associating demographics with telemetry data, by monitoring users, their media activity, and demographics; Paragraph 0028 teaches associating telemetry data with demographics data from panelists to develop a model, where the profile is represented by the linked panelist-telemetry data, therefore, using the preference data, vehicle data, and user data including age and gender, to generate a user profile; Paragraph 0051 teaches storing the panelist-telemetry-reference link in the monitor database, representing the profile; Paragraph 0061 teaches receiving a subset of panelist data linked to telemetry data and reference data corresponding to a vehicle, and using it to train a neural network]; and 
outputting a synthetic dataset to be utilized in a recommendation system of the in-vehicle infotainment system utilizing the one or more user profiles [Paragraph 0030 teaches applying obtained telemetry data with unknown demographics to the trained model to estimate demographics for driver and passengers of the vehicle, and generating targeted media and/or advertisements to be presented via the infotainment system based on the estimated demographics and the telemetry data, in other words, the synthetic dataset is represented by the data utilized in the recommendation system, which includes the artificially manufactured estimated demographics using the generated panelist-telemetry data, and where the generated targeted media and advertisements are the recommendations; Paragraph 0061 teaches neural network can generate estimated demographics for occupants of a vehicle based on trained model, in other words, data generated by machine learning, neural networks, hence, artificially generated; Paragraph 0063 teaches generate  and evaluating the recommendation system of the in-vehicle infotainment system [Paragraph 0029 teaches after generating panelist-telemetry data, developing a model to predict demographic information, where the generated demographic output can be compared to the known demographic output to determine accuracy, by comparing the accuracy to a threshold, therefore, evaluating the system; Paragraph 0030 teaches utilizing the generated demographics to generate targeted media and advertisements, therefore, recommendations; Paragraph 0052 teaches using the linked panelist-telemetry-reference link to train the neural network model to generate estimated demographics of occupants, and further testing the accuracy of the system until the accuracy satisfies a threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by receiving vehicle data indicating information related to a model or make of a vehicle utilizing the in-vehicle infotainment system; utilizing the preference data, vehicle data, and usage data to generate one or more user profiles; and outputting a synthetic dataset to be utilized in a recommendation system of the in-vehicle infotainment system utilizing the one or more user profiles and evaluating the recommendation system of the in-vehicle infotainment system, as taught by Murphy [Paragraph 0020, 0024, 0028, 0030, 0052, 0061, 0063], because both applications are directed to analysis of in-vehicle and occupants data, and tailoring of content to be provided to in-vehicle occupants; by incorporating make or model of the vehicle in the features used to generate personalized recommendations or media, relevancy and accuracy of the recommendations is improved, while enabling the understanding of composition of audiences of media, improving thereby the generation of targeting statistics, and advertising delivery analysis of particular audiences (See Murphy Para [0022]).

Sobhany as modified by Murphy discloses:
a radio domain includes radio data associated with radio information retrieved from a radio website [Murphy – Paragraph 0024 teaches measurements include determining identity of media being played on a radio, computer, etc., data related to the media, like timestamps, radio data, etc.; Paragraph 0044 teaches collecting data associated with audio programs, streaming audio, radio programming, etc.; Paragraph 0047 teaches storing and managing data including radio station broadcasting data, radio station encoding data, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by incorporating a radio domain includes data associated with radio information retrieved from a radio website, as taught by Murphy [Paragraph 0044, 0047], because both applications are directed to analysis and tailoring of media to be provided to in-vehicle occupants; by incorporating radio information in the features used to generate personalized recommendations or media, relevancy and accuracy of the recommendations is improved.

As to claim 13:
Sobhany as modified by Murphy discloses:
the synthetic dataset includes music-listening history data associated with one or more timestamps [Paragraph 0024 teaches audience measurement includes determining identify of the media being presented, determining data related to the media, like presentation duration data, timestamps, radio data, etc.; Paragraph 0026 teaches identifying a particular media presentation, e.g., a song, movie, etc.; Paragraph 0037 teaches collecting information related to the media, what media was presented, volume levels, changes, genre identifiers, timestamps, location information, etc., to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by including music-listening history data associated with one or more timestamps in the synthetic dataset, as taught by Murphy [Paragraph 0024, 0028, 0030, 0050], because both applications are directed to analysis and tailoring of media to be provided to in-vehicle occupants; by including a wider type of information, as music listening history associated with timestamps, the analysis and generation of the data is improved, which increases accuracy and relevancy (See Murphy Para [0053]).

As to claim 14:
Sobhany discloses:
	A method of generating a synthetic dataset for an in-vehicle infotainment system, comprising:
receiving usage data associated with an in-vehicle infotainment system [Paragraph 0098 teaches acquiring various user characteristic information including biometric information, previous feedback information, preferred vehicle settings for the user, etc.; Paragraph 0106 teaches acquiring user characteristics including modifications to settings of the vehicle, a destination ;
receiving a plurality of preference data from a plurality of remote servers not connected to the in-vehicle infotainment system, wherein the preference data is associated with a plurality of domains [Paragraph 0049 teaches the vehicle experience system can obtain data from remote storage devices over a wireless network, therefore, receiving data from a remote server not connected to the system; Paragraph 0050 teaches obtaining data from external data sources, including traffic conditions, weather conditions, user drive style, etc.; Paragraph 0070 teaches infotainment system in a vehicle; Paragraph 0124 teaches retrieving user characteristic information from third-party sources; Paragraph 0130 teaches a profile type in the series of profile types can include a set of common characteristics that is common to a plurality of users, including routing preference data, navigation data, interactions with business-related features of the vehicle (e.g., identifying meetings on a synchronized calendar, identifying routes), etc., therefore data associated with a plurality of domains that are associated with respective applications in an in-vehicle infotainment system], wherein the preference data includes information pertaining to music, video, and navigation preferences [Paragraph 0098 teaches user characteristic information includes previous feedback information, patterns and tendencies of the user, preferred vehicle settings, etc.; Paragraph 0126 teaches user characteristic information can include media settings, such as video/audio playback settings, volume controls, etc., therefore, information pertaining to music and video; Paragraph 0070 teaches vehicle data logger that stores data read from the car, including data related to favorite addresses for a navigation system, etc., therefore, including navigation preferences]; 
utilizing the plurality of preference data and usage data to generate one or more user profiles associated with the in-vehicle infotainment system [Paragraph 0057 teaches generating . 
Sobhany does not appear to expressly disclose receiving vehicle data indicating information related to a model or make of a vehicle utilizing the in-vehicle infotainment system; and outputting a synthetic dataset to be utilized in a recommendation system of the in-vehicle infotainment system utilizing the one or more user profiles, wherein the synthetic dataset is associated with evaluating the recommendation system of the in-vehicle infotainment system.
Murphy discloses:
receiving vehicle data indicating information related to a model or make of a vehicle utilizing the in-vehicle infotainment system [Paragraph 0019 teaches collecting telemetry data; Paragraph 0020 teaches telemetry data may include type of vehicle, brand and/or model of vehicle, age of vehicle, etc.; Paragraph 0052 teaches using information corresponding to the make and model of the vehicle]; and 
outputting a synthetic dataset to be utilized in a recommendation system of the in-vehicle infotainment system utilizing the one or more user profiles [Paragraph 0030 teaches applying obtained telemetry data with unknown demographics to the trained model to estimate demographics for driver and passengers of the vehicle, and generating targeted media and/or advertisements to be presented via the infotainment system based on the estimated demographics and the telemetry data, in other words, the synthetic dataset is represented by the data utilized in the recommendation system, which includes the artificially manufactured estimated demographics using , wherein the synthetic dataset is associated with evaluating the recommendation system of the in-vehicle infotainment system [Paragraph 0029 teaches after generating panelist-telemetry data, developing a model to predict demographic information, where the generated demographic output can be compared to the known demographic output to determine accuracy, by comparing the accuracy to a threshold, therefore, the synthetic dataset, as represented by the generated demographic information, is associated with evaluating the system; Paragraph 0030 teaches utilizing the generated demographics to generate targeted media and advertisements, therefore, recommendations; Paragraph 0051 teaches storing the panelist-telemetry-reference link in the monitor database; Paragraph 0052 teaches using the linked panelist-telemetry-reference link to train the neural network model to generate estimated demographics of occupants, and further testing the accuracy of the system until the accuracy satisfies a threshold, in other words the synthetic dataset is associated with evaluating the system].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by receiving vehicle data indicating information related to a model or make of a vehicle utilizing the in-vehicle infotainment system; and outputting a synthetic dataset to be utilized in a recommendation system of the in-vehicle infotainment system utilizing the one or more user profiles, wherein the synthetic dataset is associated with evaluating the recommendation system of the in-vehicle infotainment system, as taught by Murphy [Paragraph 0024, 0028, 0030, 0052, 

As to claim 15:
Sobhany as modified by Murphy discloses:
user profile information categorizes a GPS navigation dataset and a radio listening dataset based upon an age and gender [Murphy - Paragraph 0028 teaches identifying media exposure to a particular radio station at a particular time and location for a user, and matching the data with the telemetry data for a vehicle that was presenting the particular station at the particular time and location, to link the demographics and other corresponding data of the user to the telemetry data of the vehicle with a time range; Paragraph 0030 teaches for telemetry data corresponding to a minivan traveling at low speeds and accessing kids music at 11:30 AM, the neural network may estimate that the vehicle includes a male between 25-40 years old, therefore, categorizing navigation and radio listening based on age and gender].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by categorizes a GPS navigation dataset and a radio listening dataset based upon an age and gender, as taught by Murphy [Paragraph 0028, 0030], because both applications are directed to analysis and tailoring of media to be provided to in-vehicle occupants; by categorizing navigation and radio listening data based on age and gender, relevancy and accuracy of the generated 

As to claim 16:
Sobhany further discloses:
user profile information includes data associated with an occupation a user [Paragraph 0160 teaches executive profile type can include characteristics that relate to an urban professional, can indicate that the user has various meetings in their schedule to accommodate, and the roads where the user typically drives on, therefore, data associated with an occupation].

	As to claim 17:
	Sobhany further discloses:
	utilizing the user profile in a recommendation system of the in-vehicle infotainment system [Paragraph 0041 teaches automatically recommend entertainment content for output to a user; Paragraph 0128 teaches user profiles can include a model that can be utilized in personalizing recommended output actions for a user in the vehicle].

As to claim 18:
	Sobhany as modified by Murphy discloses:
the user profile categorizes a global position system (GPS) navigation dataset and a radio listening dataset based upon a vehicle make and vehicle model [Murphy - Paragraph 0052 teaches estimating demographics of occupants of the vehicles based on which station the radio of the vehicle is tuned to, location of the vehicle, information of the make and model of the vehicle, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by categorizing a global position system (GPS) navigation dataset and the radio listening dataset based upon a vehicle make and vehicle model, as taught by Murphy [Paragraph 0052, 0061], because both applications are directed to analysis and tailoring of media to be provided to in-vehicle occupants; by categorizing navigation and radio listening data based on age and gender, relevancy and accuracy of the recommendations is improved, while enabling the understanding of composition of audiences of media, improving thereby the generation of targeting statistics, and advertising delivery analysis of particular audiences (See Murphy Para [0022]).

As to claim 19:
	Sobhany further discloses:
outputting an evaluation report indicating results of recommendations of the recommendation system of the in-vehicle infotainment system [Paragraph 0067 teaches receiving feedback indicating the user’s response to the vehicle experience system outputs, and using the feedback to continuously train and improve the models applied by the personalized data processing module, where the feedback represents the evaluation report; Paragraph 0117 teaches receiving an indication of whether the output action performed by the vehicle was appropriate; Paragraph 0157 teaches feedback information can be fed back into the user profile to be used in subsequent generation of personalized output actions].


	Sobhany as modified by Murphy discloses:
a synthetic dataset includes information associated with music of a location associated with a user [Murphy – Paragraph 0032 teaches audience monitor collects and analyzes media monitoring information including geodemographic data, e.g., geographic location of the media exposure measurement location, ages of the users, income level, etc.; Paragraph 0033 teaches estimating demographics based on telemetry and/or reference data, and finding corresponding information, e.g., same media identified, same timestamp, same location, etc., therefore, including information associated with media (which includes music) at a location associated with a user; Paragraph 0052 teaches estimating demographics of occupants of the vehicles based on which station the radio of the vehicle is tuned to, location of the vehicle, information of the make and model of the vehicle, etc.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Sobhany, by including information associated with music of a location associated with a user in a synthetic dataset, as taught by Murphy [Paragraph 0032, 0033, 0052], because both applications are directed to analysis and tailoring of media to be provided to in-vehicle occupants; by incorporating additional information in the analysis, like information associated with media at locations associated with a user, relevancy and accuracy of the generated data is increased, improving thereby the generation of targeting statistics, and advertising delivery analysis of particular audiences (See Murphy Para [0022]).

Response to Arguments
	The following is in response to arguments filed on November 19, 2021.  Applicant’s arguments have been fully and respectfully considered, but are not persuasive.

Claim Objections
	In regards to the claim objections of claim 12 and claim 13, Applicant argues that “the claims are now amended and the rejection is therefore moot”.  Examiner respectfully submits that claim objections have not been addressed by Applicant, and that the claim amendments do not resolve the objections.  Objections are hereby sustained, and appropriate correction is required.

Claim Rejections - 35 USC § 101
	In regards to claims 1 to 20, Applicant argues that “the claims do not encompass an abstract idea and are directed to a technological improvement for a technical field. As explained in the Specification, the invention is directed to “improve recommendation systems” (See Specification at paragraph 19)”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as previously discussed in the rejections above, the claims in the instant application are directed to an abstract idea without significantly more, under the “Mental Processes” grouping of abstract ideas.  Furthermore, Examiner respectfully submits that it is not apparent, from the Applicant’s argument, nor the claims as presently presented, nor from paragraph [0019] of the specification, what is the specific improvement in the functioning of a computer, or the improvement to another technology or technical field, that is achieved with the claimed invention, and how such improvement correlates with the claim language.

claim 20 is directed to a specific method for improving technology on vehicle-based computer hardware, and not “generalized steps to be performed on a computer using conventional computer activity””.
In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear from the Applicant’s argument how claim 20 is directed to “a specific method for improving technology on vehicle-based computer hardware”.  Claim 20, as presently presented, recites “the method of claim 14, wherein a synthetic dataset includes information associated with music of a location associated with a user”, which, as explained in the 101 rejections above, is merely elaborating on the abstract idea by further specifying a type of data used in the judicial exception.  However, even assuming, arguendo, that this limitation is an additional element, it wouldn’t integrate the abstract idea into a practical application, because merely specifying the target of the data gathering and manipulation, is a mere attempt to link the abstract idea to a field of use or technological environment in which to apply the judicial exception (See MPEP 2106.05(h)), and therefore, does not amount to significantly more than the abstract idea. 

In regards to claims 1 and 14, Applicant argues that “claim 1 and 14 are directed to specific apparatuses known in the art, a restraint control module and vehicle computer system”, where “the claims at issue are directed to a specific way a vehicle processor operates with specific types of hardware, and are not related to a general-purpose computer, let alone an abstract idea”, and further, that “the specification of the present application clearly focuses on vehicle-related improvements that do not attempt to cast a broad net on abstract ideas”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear which elements of the claims, as presently presented, are “directed to a 

In regards to claim 1, Applicant argues that “claim 1 utilizes structure not found in a general-purpose computer, such as a “vehicle infotainment system” and “recommendation system” that communicates with a “synthetic dataset”, thus, even if claim 1 was directed to an abstract idea, claim 1 recites additional elements and improvements to a specific technology area that amount to “significantly more” than the judicial exception”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that it is not clear which are the specific additional elements and improvements to a specific technology area that amount to significantly more than the judicial exception.  It is noted that adding a “computer-aided” limitation to a claim covering an abstract concept, without significantly more, is insufficient to render a claim eligible where the claims are silent as to how the computer aids the method, the extent to which a computer aids the method, or the significance of the computer to the 

Claim Rejections - 35 USC § 103
	In regards to claim 1, Applicant argues that “the claims require, among other things, utilization of synthetic data. One of skill in the art would understand that “synthetic data” is, among other things, information that's artificially manufactured rather than generated by personalized real-world events”, and more specifically, that “the prior art of record never states or discloses any utilization of a “synthetic data set””.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as per paragraph [0023] of the Specification, “the values used in the datasets can be inherited from the original values in the source datasets or generated by statistical models and machine learning algorithms”, therefore, based on the broadest reasonable interpretation of the claims, as presently presented, and in view of the specification, the datasets may include original values obtained from source datasets.  Examiner respectfully submits that Sobhany, as modified by Murphy, discloses “utilization of synthetic data”.
Murphy [Paragraph 0030] teaches applying obtained telemetry data with unknown demographics to the trained model to estimate demographics for driver and passengers of the vehicle, and generating targeted media and/or advertisements to be presented via the infotainment system based on the estimated demographics and the telemetry data, in other words, the synthetic dataset is represented by the data utilized in the recommendation system, which includes the artificially manufactured estimated demographics using the generated panelist-telemetry data, and where the generated targeted media and advertisements are the recommendations. Murphy [Paragraph 0061] teaches neural network can generate estimated demographics for occupants of a vehicle based on trained model, in other words, data generated by machine learning, neural networks, hence, artificially generated, and further [Paragraph 0063] teaches generating target media based on the estimated demographics, telemetry data, and reference data of the drivers and passengers of a vehicle, therefore, using synthetic data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Sobhany and Murphy, because both applications are directed to analysis of in-vehicle and occupants data, and tailoring of content to be provided to in-vehicle occupants; by incorporating additional information to generate data that will be further used to generate personalized recommendations, relevancy and accuracy of the recommendations is improved, while enabling the understanding of composition of audiences of media, improving thereby the generation of targeting statistics, and advertising delivery analysis of particular audiences (See Murphy Para [0022], [0046], [0099]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169